Action for a partnership dissolution and accounting, etc., wherein one of the defendants sets forth a counterclaim against the plaintiff to recover for the sale of stock. Order dismissing the counterclaim, without prejudice to the bringing of a separate action for the cause set forth therein, and the judgment entered on the order, reversed on the law and the facts, without costs, and the motion to dismiss the counterclaim denied, without costs. Plaintiff’s time within which to reply to the counterclaim is extended until ten days after the entry of an order hereon. (See Panzer v. Panzer, ante, p. 940, decided simultaneously herewith.) Carswell, Acting P.J., Johnston, Adel, Sneed and Wenzel, JJ., concur.